Citation Nr: 0707482	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim for service connection for hypertensive 
vascular disease.  

2.	Entitlement to service connection for diabetes mellitus.  

3.	Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Although the veteran's current claim is for service 
connection for hypertensive vascular disease, this are 
considered to be part and parcel of the prior claim for 
service connection for hypertension that was previously 
denied by the Board.  McGraw v Brown, 7 Vet. App. 138 (1994).  
It is incumbent of the Board to first review whether new and 
material evidence has been received to reopen the claim, 
prior to ascertaining whether service connection is warranted 
on de novo review.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The issues relating to review of service connection for 
hypertension on a de novo basis and service connection for 
diabetes mellitus will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a June 1979 decision, the Board denied entitlement to 
service connection for hypertension.  

2.	Evidence received subsequent to the June 1979 decision of 
the Board is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.

3.	Hearing acuity is manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 60 
decibels in the right ear and 41 decibels in the left ear.  
Speech recognition ability 94 percent correct in the right ear 
and 94 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the June 
1979 decision of the Board is new and material, the claim is 
reopened.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2006)

2.	The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2002 and June 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for hypertension.  More importantly, he was not 
given sufficient notice as to what is needed in terms of new 
and material evidence so as to satisfy the notice provisions 
of required in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes, given the fact that the application to 
reopen the claim for service connection for hypertension will 
be granted, the inadequate notice provisions are rendered 
moot.  Regarding the veteran's claim for an increased rating 
for hearing loss, it is noted that the preponderance of the 
evidence is against the appellant's claim so that any 
questions as to the appropriate effective date to be assigned 
is rendered moot.  

Service connection for hypertension was previously denied by 
the Board in a June 1979 decision.  Under such circumstances, 
the decision of the Board is final, with the exception that a 
veteran may later reopen his claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  
Therefore, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.  

At the time service connection was denied by the Board in 
June 1979, the veteran had not yet been service connected for 
post-traumatic stress disorder (PTSD).  The veteran has 
claimed that his PTSD has affected the development of the 
hypertensive vascular disease for which he is seeking service 
connection.  As this provides a new basis upon which service 
connection may be established, the Board finds that the 
application to reopen the claim for service connection for 
hypertensive vascular disease must be granted.  De novo 
review is now required, as will be discussed below.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in February 2003.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
35
40
80
85
Left ear
30
35
50
50

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 60 
decibels in the right ear and 41 decibels in the left ear.  
Speech recognition ability 94 percent correct in the right ear 
and 94 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss.  While the veteran's representative has argued 
that the veteran's hearing loss has worsened in the years 
since the 2003 audiometric evaluation, as the issue before 
the Board relates to the initial evaluation, the 2003 
examination is adequate for rating purposes.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  



ORDER

New and material evidence having been received, the 
application to reopen the claim for service for hypertensive 
vascular disease is granted.  

An initial compensable rating for bilateral hearing loss is 
denied.  


REMAND

The veteran is claiming service connection for hypertensive 
vascular disease, that is contended to be caused or 
aggravated by his service-connected PTSD.  An evaluation by 
VA is found to be needed in this case.  Regarding the 
veteran's claim for service connection for diabetes mellitus, 
it is noted that a statement, dated in March 2004, has been 
submitted from a private physician on a DAV form.  At that 
time, the physician rendered a medical opinion that the 
veteran's diabetes mellitus was related to military service.  
It is noted that the opinion was based on private medical 
records but it is unclear what records were reviewed.  If 
this is the appellant's physician, none of his records are on 
file.  The basis for this opinion has not been provided and, 
as noted, records from this physician have not been 
associated with the claims folder.  As such, additional 
development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran's 
private endocrinologist, Amal F. Farag 
M.D. and request copies of record of 
treatment that has been provided for the 
veteran over the years.  If this physician 
does not provide treatment, copies of 
records he reportedly reviewed in reaching 
his determination should be associated 
with the claims file.  The doctor should 
also be offered the opportunity to submit 
the medical basis for the opinion reached.

2.  The RO should arrange for the veteran to 
be examined to ascertain the nature and 
extent of his hypertensive vascular disease 
and diabetes mellitus.  The examiners should 
be requested to render opinions regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that the 
veteran's hypertensive vascular disease is 
caused or aggravated by his service connected 
PTSD and whether diabetes mellitus is related 
to service.  The claims folder should be made 
available for review in connection with this 
examination.  The examiners should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


